Citation Nr: 0838569	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  08-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than March 6, 
2006, for the award of a 60 percent disability evaluation for 
service-connected asthma.

2.  Entitlement to an award in excess of 10 percent for 
service-connected asthma from March 4, 1945.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 and November 2007 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

The veteran was awarded a 30 percent evaluation for his 
service-connected asthma by way of a rating decision dated in 
November 2006.  The veteran submitted a notice of 
disagreement with the level of his disability evaluation in 
December 2006.

The RO issued a statement of the case (SOC) in regard to the 
higher disability evaluation for asthma in March 2008.  The 
veteran submitted a VA Form 9, commonly used as a substantive 
appeal, that was dated in May 2008.  The veteran checked a 
block on the form to indicate he wanted to appeal a specific 
issue rather than the issue addressed by the SOC.

In that regard the veteran presented argument for entitlement 
to an earlier effective date for his 60 percent evaluation 
for his asthma, the 60 percent evaluation having been awarded 
in November 2007.  He did not argue for an increased 
evaluation.  The record does not show that the veteran 
submitted anything further in support of his argument for a 
higher disability evaluation.  Thus it appears the veteran 
did not perfect his appeal of the higher disability 
evaluation issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2008); Roy v. Brown, 5 Vet. App. 554 (1993).  

Finally, the Board notes that the veteran was granted service 
connection for psychoneurosis, mixed type, chronic, 
manifested by psychosomatic complaints, relative to asthma, 
claustrophobia, dyspnea, and insomnia in March 1945.  He was 
awarded a 10 percent disability evaluation at that time, 
effective from March 4, 1945.

The veteran's claim was reviewed in August 1948.  The rating 
decision referred to an instruction contained in "PUBLIC 
458, 79th CONGRESS (Class D)."  The rating decision said it 
confirmed and continued the prior rating decision.  However, 
the veteran was listed as having a 10 percent disability 
rating from March 4, 1945, to March 31, 1946, and then a 10 
percent disability from April 1, 1946.  It appears the change 
in dates was a result of a review mandated by the 
congressional instruction.  The pertinent point is that the 
veteran maintained a 10 percent evaluation from March 4, 
1945, despite the dates used for the evaluation.

The veteran's disability evaluation was reduced to a 
noncompensable level by way of a rating decision dated in 
June 1953.  The rating decision only listed the veteran's 10 
percent evaluation as in effect from April 1, 1946, and as 
noncompensable from August 12, 1953.  A second rating 
decision from October 1953, noted the reduction to a 
noncompensable evaluation.  However, the rating decision did 
list the 10 percent evaluation from March 4, 1945 to March 
31, 1946, and then a 10 percent evaluation from April 1, 
1946.

The veteran's disability evaluation was increased to 30 
percent by way of a rating decision dated in March 1991.  The 
rating decision listed a history of the noncompensable 
evaluation from August 12, 1953.  The prior 10 percent 
evaluation was omitted.

The veteran was denied an increased evaluation for his 
psychoneurosis, re-characterized as an anxiety disorder, in 
June 2006.  The rating decision listed a history of a 10 
percent evaluation for the disability from April 1, 1946.  
This date was carried over on subsequent rating decisions.

The veteran was granted service connection for asthma, as a 
separate disability, by a rating decision from November 2006.  
The veteran raised a claim of clear and unmistakable error in 
the March 1945 rating decision, seeking an earlier effective 
date for service connection, in February 2007.  In November 
2007 the RO issued a rating decision that found clear and 
unmistakable error in the March 1945 rating decision.  The 
veteran was granted service connection for his asthma back to 
March 4, 1945, and assigned a 10 percent disability 
evaluation.  The rating decision listed his combined 
disability percentage as 10 percent from March 4, 1945, and 
20 percent from April 1, 1946.

The letter providing notice of the rating decision also 
appears to list only a 10 percent disability as of March 4, 
1945, and then an increase to a combined evaluation of 20 
percent from April 1, 1946.  

It appears the veteran's combined disability percentage has 
been incorrectly calculated from March 4, 1945.  The Board 
notes that there was already an established 10 percent 
disability evaluation in effect for psychoneurosis from March 
4, 1945, at the time the November 2007 rating decision that 
established service connection for asthma from March 4, 1945, 
and awarded a 10 percent evaluation from that date.  

The rating decisions of record do not provide any explanation 
to conclude that the veteran's 10 percent evaluation for 
psychoneurosis was not in effect from March 4, 1945.  The 
review from 1948 is noted but there is no notice of action to 
the veteran to say his original 10 percent evaluation was 
reduced or severed.  In fact the notice letter from August 
1948 informs the veteran the prior rating for his service-
connected disability was confirmed and continued.  It appears 
the veteran's compensation should have been calculated on the 
basis of a combined 20 percent disability evaluation from 
March 4, 1945, as opposed to what appears to have been a 10 
percent evaluation.  

Based on the above, the issue of whether the veteran's 
retroactive compensation has been properly calculated is 
referred to the RO for such further action as may be 
necessary.  


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 10 
percent from March 4, 1945, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The evidence of record demonstrates that the veteran's asthma 
required three courses of systemic corticosteroids in one 
year to treat flare-ups of his bronchial asthma.  The 
treatment began on August 20, 2005.


CONCLUSION OF LAW

The requirements for an effective date of August 20, 2005, 
for an award of 60 percent for service-connected asthma, have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from November 1942 to March 
1945.  He was initially treated for an acute asthma attack in 
July 1943.  The veteran had several periods of 
hospitalization for treatment of his asthma in 1944.  His 
asthma was diagnosed as chronic.  At times it was described 
as moderately severe, and at other times it was said to be 
mild.  He appeared to be symptom free in June 1944 and was 
returned to duty.  

The veteran was admitted for observation from August 1944 to 
October 1944.  No asthma attacks occurred and the disorder 
was not diagnosed during that period.  The veteran was said 
to be recovered.  

The veteran had a final hospital admission in January 1945.  
He was afforded a psychiatric evaluation at that time.  He 
was given a diagnosis of psychoneurosis, severe, associated 
with bronchial asthma, claustrophobia, tremulousness and 
depression.  An additional medical report also provided a 
diagnosis of psychoneurosis, severe, cause undetermined.  The 
psychoneurosis was said to be manifested by dyspnea, 
claustrophobia, insomnia, tremulousness and depression.  The 
physician stated that the veteran had a basic unstable 
neurotic personality that, under the pressure of service, 
developed symptoms of asthma and anxiety.  

The veteran was issued a Certificate of Disability for 
Discharge (CDD) in March 1945.  The disability was listed as 
psychoneurosis.  The psychoneurosis was described as severe, 
cause undetermined, manifested by dyspnea, claustrophobia, 
insomnia, tremulousness and depression.  The disorder was 
said to incapacitate the veteran because of an unstable 
neurotic personality with development of symptoms of asthma, 
claustrophobia, insomnia, nervousness and depression.  The 
CDD further stated that medical studies failed to reveal any 
evidence of asthma or any organic disease.  The military also 
determined that the disorder existed prior to service and was 
not increased, or aggravated by service.  The veteran was 
discharged from service on March 3, 1945.

The veteran originally sought entitlement to service 
connection for asthma and nervousness in March 1945.  He was 
granted service connection for psychoneurosis, mixed type, 
chronic, manifested by psychosomatic complaints, relative to 
asthma, claustrophobia, dyspnea, and insomnia in March 1945.  
The veteran was awarded a 10 percent disability evaluation, 
effective from March 4, 1945.  He was denied service 
connection for asthma.  The rating decision stated that 
asthma was not shown by the evidence of record.

The veteran was provided notice of the rating decision that 
same month.  He was informed of the basis for the denial and 
informed that he could appeal the determination.  He did not 
appeal.

The veteran was afforded VA examinations in May 1948.  The 
general medical examiner noted that the veteran said he 
experienced occasions of shortness of breath.  The examiner 
said the veteran experienced occasional attacks of asthma.  
He would take ephedrine tablets to relieve the symptoms.  The 
veteran was also afforded a psychiatric examination.  He was 
given a diagnosis of psychoneurosis, mixed type.   

The RO issued a rating decision that confirmed the veteran's 
10 percent disability evaluation for his psychoneurosis in 
August 1948.  Notice of the rating decision was provided that 
same month.

The veteran was afforded a VA neuropsychiatric examination in 
June 1953.  The veteran complained of attacks of shaking.  On 
examination he was noted to have moderately severe tenseness 
and anxiety.  His asthma was not mentioned.  The diagnosis 
was moderate conversion reaction with minimal incapacity.

The RO reviewed the results of the examination and reduced 
the veteran's 10 percent disability evaluation to a 
noncompensable level in June 1953.  The effective date of the 
reduction was August 12, 1953.  The veteran's service-
connected disability was also now characterized as conversion 
reaction with minimal incapacity.  

The veteran disagreed with the reduction of his disability 
evaluation in July 1953.  He also submitted a statement from 
A. Abramson, M.D.  Dr. Abramson said he had treated the 
veteran for the past three years.  The treatment was for 
attacks of bronchial asthma, associated with typical symptoms 
of wheezing, shortness of breath and cough.  

The RO wrote to the veteran regarding his intention to appeal 
the reduction in July 1953.  The letter provided information 
on how to perfect his appeal.  The veteran was advised he 
needed to submit evidence to show that his disorder had not 
improved.  In regard to the letter from Dr. Abramson, the 
veteran was told that his asthma condition was previously 
held as not service connected and the letter was immaterial 
in regard to the nervous condition.

The veteran perfected his appeal of the reduction in July 
1953.  He also requested that he be afforded a hearing to 
determine why his asthma was not considered as service 
connected.  

The veteran was afforded VA examinations in September 1953.  
The veteran said that he was treated for his asthma in 
service and that he experienced attacks several times a year 
since service.  The examiner stated that there were no 
physical signs of asthma at the time of the examination.  He 
said that the veteran's allergic asthma could be considered 
part of an anxiety conversion reaction.  The veteran was 
given a diagnosis of bronchial asthma, by history only.  

The veteran also had a neuropsychiatric examination.  He 
complained of having asthma attacks every once in awhile, 
usually in damp weather.  The veteran was given a diagnosis 
of chronic anxiety reaction, improved.  The examiner said 
there was no incapacity.

The RO issued a rating decision that confirmed the reduction 
of the veteran's disability evaluation and denied service 
connection for asthma in October 1953.  The veteran's 
disability was characterized as psychoneurosis, conversion, 
anxiety reaction, manifested by psychosomatic complaints 
relative to asthma.  Notice of the rating action was provided 
that same month.  The veteran was also advised that a hearing 
was to be scheduled for his appeal.  

The veteran submitted a statement wherein he said he withdrew 
his pending appeal "without prejudice" in December 1953.  
The RO wrote to the veteran that same month and confirmed 
that his appeal was withdrawn.

The veteran later submitted a statement that was received in 
August 1990.  He said he wanted to reopen his claim for his 
service-connected condition.  He noted that he had developed 
asthma in service.  He said he had previously been in receipt 
of a 10 percent pension but this was discontinued.  He said 
his asthma condition had worsened.

Records were requested from J. F. Heffernan, M.D.  Dr. 
Heffernan provided a statement in November 1990.  He said he 
first saw the veteran in June 1983.  He said the veteran gave 
a history of developing asthma in service.  He said the 
veteran had continued to experience wheezing and shortness of 
breath that required the use of medication for alleviation on 
a daily basis.  Dr. Heffernan said the veteran used a 
Proventil inhaler and a steroid inhaler.  He also took 
Theolair for his asthma.  

The veteran was afforded VA examinations in December 1990.  
In regard to his asthma he was noted to have expiratory 
wheezing bilaterally and marked obstructive lung impairment.  
He was given diagnoses of anxiety reaction and depressive 
reaction, both described as mild, at his neuropsychiatric 
examination.

The RO increased the veteran's service-connected disability 
evaluation to 30 percent in March 1991.  The effective date 
of the increase was the date of the veteran's statement in 
August 1990.  The disability was still characterized as 
psychoneurosis, conversion, anxiety reaction, manifested by 
psychosomatic complaints relative to asthma.  However, the RO 
assigned diagnostic codes for the organic and psychiatric 
components, with Diagnostic Code 6602 for asthma as the 
primary description of the veteran's disability.  Diagnostic 
Code 9402, used to describe a conversion disorder or 
psychogenic pain disorder, was assigned for the psychiatric 
component.  See 38 C.F.R. § 4.132 (1990).  

The veteran was given notice of the rating action in April 
1991.  He did not appeal the decision.

The next submission from the veteran was received on January 
31, 2006, wherein he requested an increased evaluation for 
his anxiety reaction.  The RO wrote to him in April 2006.  
The letter asked the veteran to identify evidence to support 
his claim.  He responded that he had no additional evidence 
in May 2006.

The veteran was afforded a VA psychiatric examination in 
April 2006.  The veteran's asthma was mentioned only as a 
part of his medical history.  He was given a diagnosis of 
anxiety disorder, not otherwise specified (NOS).  The 
examiner stated that the old diagnosis of psychoneurosis, 
conversion, anxiety reaction was changed to anxiety disorder, 
NOS.

The veteran was denied an increased evaluation for his 
service-connected psychiatric disorder in June 2006.  The RO 
noted the change in the diagnosis on the rating decision and 
limited the description of the disability to anxiety 
disorder, NOS.  The RO also used Diagnostic Code 9413 to 
describe the veteran's disability.  See 38 C.F.R. § 4.130 
(2007).  There was no separate diagnostic code to address an 
organic component, such as asthma.

The Board notes that the veteran submitted a statement, and 
medical evidence, that was received on March 6, 2006.  It was 
filed out of order in the claims folder and the evidence was 
not addressed in the rating decision of June 2006.  In 
essence the veteran was seeking service connection for his 
asthma.  He noted his treatment in service.  He also said 
that he wanted to pursue an increase in his pension due to 
earnings lost as a result of his asthma.  

The evidence provided by the veteran included a history and 
physical from an admission to Monmouth Medical Center on 
September 25, 2005.  The report was made by G. C. Davis, M.D.  
Dr. Davis reported he had first seen the veteran in September 
1996 and last saw him in September 2005.  The veteran was 
seen in August 2005 for scattered wheezing in the lungs after 
returning from a trip to Belgium.  He was placed on 
Prednisone on August 20, 2005.  Dr. Davis said the veteran 
had a worsening of a viral exacerbation of asthma in 
September 2005.  Dr. Davis said the veteran had a pulmonary 
function test (PFT) in April 2005 that provided a value of a 
Forced Expiratory Volume in one second (FEV-1) that was 81 
percent of predicted value and a Forced Vital Capacity (FVC) 
value that was 74 percent of predicted value.  The veteran 
was to be placed on intravenous steroids.

The second item of medical evidence was from a Dr. M. Lopez 
from Panama.  Dr. Lopez said he treated the veteran on 
January 13th and January 17th in 2006.  He said the veteran 
initially presented with respiratory insufficiencies due to 
chronic obstructive pulmonary disease (COPD) and asthma 
exacerbation.  He provided the results of a PFT done on 
January 13th.  The veteran had a FEV-1 value of 1.07 and an 
FVC value of 1.64.  Dr. Lopez did not provide a percentage of 
predicted value.  He also included results from a PFT from 
January 17th.  The veteran had an FEV-1 value of 1.17 and an 
FVC value of 2.14.  Dr. Lopez said the veteran was put on a 
short course of cortisone and advised to complete his 
antibiotics.

The last medical evidence was a report of treatment onboard a 
cruise ship in October 2005.  The veteran was seen for a 
hypoglycemic episode and an asthma exacerbation, chest 
infection.  The veteran only provided the cover page of the 
record.  Any treatment he received was not included, only the 
diagnosis.

The veteran's representative submitted a statement in July 
2006.  He said the veteran wanted to come into the office to 
review his claims folder.  He also said the veteran believed 
he should have a separate disability evaluation of 30 percent 
for his asthma.  

The veteran's representative submitted a statement in August 
2006 wherein he said the veteran wanted to reopen his claim 
for service connection for asthma.  He included a typed 
statement from the veteran that included a recitation of his 
treatment in service.  He also said that he had had a 
continued problem with his asthma since service.  He said his 
condition had worsened in the last few years.  

The veteran was afforded a VA respiratory examination in 
September 2006.  The veteran reported that he had been 
hospitalized twice in the past year for his asthma.  The 
first was at Monmouth Medical Center (Monmouth) in September 
2005, and once while on a cruise [October 2005].  The veteran 
had a current complaint of shortness of breath with minimal 
exertion.  He said that his asthma interfered with his 
ability to travel and ability to go out because he had asthma 
exacerbations.  The veteran's medications included Accolate, 
Advair, Albuterol inhaler, and Spiriva.  He also used a 
nebulizer twice a day as needed.  The examiner referenced the 
results of a PFT done at Monmouth in August 2006.  She said 
it showed an FEV-1 of less than 52 percent and FVC of 63 
percent and a ratio of FEV-1 over FVC of 82 percent.  The 
actual PFT was not included in the record of examination.

The examiner reported on VA PFT results as an FVC of 67 
percent and an FEV-1 of 62 percent and a ratio of FEV-1 over 
FVC of 69 percent.  These values were post bronchodilator 
measures.  The PFT was interpreted to show moderate 
obstructive lung disease with a good bronchodilator response.  
The examiner provided a diagnosis of moderate asthma.  The 
examiner also commented that the veteran said his asthma 
affected his ability to do daily activities and go on special 
vacations.  The examiner did not state there were any 
restrictions on the veteran's activities as a result of his 
asthma.

The RO issued a rating decision that granted service 
connection for asthma as a separate disability in November 
2006.  The veteran was assigned a 30 percent disability 
evaluation.  The effective date for service connection, and 
the 30 percent evaluation, was from the date of claim 
received on March 6, 2006.  The veteran's previous disability 
evaluation for anxiety disorder, NOS, remained as a separate 
disability, also evaluated at the 30 percent level.

The veteran, through his representative, disagreed with the 
rating decision of November 2006 in December 2006.  He 
contended that he should have a disability evaluation in 
excess of 30 percent.  He also contended that the effective 
date for his evaluation should "go back" to when he first 
sought service connection for asthma.

The veteran was provided a copy of his claims folder in 
January 2007.  The veteran submitted a claim alleging clear 
and unmistakable error (CUE) in the March 1945 rating 
decision in February 2007.  He believed he should be granted 
service connection for asthma from 1945.  He also said he 
felt he should receive a 100 percent evaluation at the 
current time.  

The RO initially denied the veteran's CUE claim in April 
2007.  The veteran disagreed with the denial that same month.  
The veteran was scheduled to have a hearing with a Decision 
Review Officer (DRO) on November 1, 2007.  

The claims folder does not reflect that the veteran had a 
hearing; however, the DRO prepared a decision memorandum for 
approval by the Director, Compensation and Pension (C&P) 
Service, dated November 7, 2007.  The memorandum also 
included a rating decision, dated November 7, 2007, that 
found CUE in the March 1945 rating decision, established 
service connection for asthma as a separate disability from 
March 4, 1945, and assigned a 10 percent evaluation from that 
date.  The rating decision also determined that the veteran 
was entitled to a 60 percent disability evaluation for asthma 
from March 6, 2006.  

The memorandum was approved on November 14, 2007.  The 
veteran was provided notice of the rating action in January 
2008.  

The veteran was issued a statement of the case in regard to 
the issue of an earlier effective date for his 60 percent 
evaluation in June 2008.  He perfected his appeal of the 
issue in July 2008.  

The veteran and his spouse testified at a Travel Board 
hearing in September 2008.  The veteran read a summary of his 
treatment in service.  He said he had had a continued problem 
with his asthma since service.  He also said he saw his 
doctor about every couple of months.  He noted that he had 
his medications, inhaler, and nebulizer.  He would seek 
emergency treatment if he had an attack.  The veteran's 
spouse testified that she was a travel agent and they would 
travel.  She said the veteran's asthma interfered with his 
ability to travel.  She also noted that it affected his 
ability to walk distances.

II.  Analysis

The procedural nature of the veteran's case was changed 
during the course of his appeal.  Initially he had been 
denied service connection for asthma by rating decisions of 
record that had become final because they were not appealed.  
The veteran was granted service connection for asthma, as a 
separate disability, by way of the rating decision of 
November 2006 and a 30 percent evaluation was assigned.  An 
effective date for service connection of the date of claim, 
March 6, 2006, was established.

In such circumstances the effective date for the 60 percent 
evaluation could be no earlier than the date of the claim to 
reopen.  See 38 C.F.R. §§ 3.400(q)(2), (r) (2008); see also 
Lapier v. Brown, 5 Vet. App. 215 (1993).  However, the 
veteran filed a notice of disagreement as to the effective 
date and rating assigned in December 2006.  He also filed a 
CUE challenge concerning the rating decision of March 1945.  

The RO's finding of CUE in the March 1945 rating decision 
altered the procedural posture of the veteran's claim.  The 
November 2007 rating decision established service connection 
for the veteran's asthma as a separate disability as of the 
date after the veteran's discharge from service, March 4, 
1945. 

In light of the determination of CUE, and the grant of 
service connection from March 4, 1945, the effective date for 
service connection, and the award of a 10 percent evaluation, 
cannot be any earlier than the date of separation from active 
service.  In this case, the veteran has been granted the 
earliest possible date of March 4, 1945.  See 38 C.F.R. 
§ 3.400(b)(2), (k) (2008).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

As the veteran has expressed disagreement with the original 
award, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The regulations in effect for evaluating disabilities of 
asthma provide that a 30 percent evaluation is warranted 
where there is FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is applicable where 
there is a FEV-1 of 40 to 55 percent of predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic or 
parenteral corticosteroids.  38 C.F.R. § 4.97 (2008).

The Board notes that the regulations, and rating criteria, 
used to evaluate respiratory disabilities were amended, 
effective from October 7, 1996.  See 61 Fed. Reg. 46,720-
46,731 (Sept. 5, 1996).  In particular, the change in 
regulations introduced the use of PFTs in the evaluation of 
respiratory disabilities.  The change noted that post-
bronchodilator values on PFTs were to be used, where 
possible, in determining the level of impairment.  61 Fed. 
Reg. 46,723.

The record furnished by Dr. Davis, and relating to a period 
of hospitalization from September 26, 2005, reported the 
results of a PFT done in April 2005.  The veteran had an FEV-
1 value of 1.41 that was 81 percent of predicted value and an 
FVC value of 1.92 that was 74 percent of predicted value.  
The FEV-1/FVC ratio was 73 percent at that time.  The results 
of the PFT do not support an increased evaluation at that 
time; however, Dr. Davis noted he had placed the veteran on 
Prednisone on August 20, 2005, to address exacerbated 
symptoms.  The veteran was to be placed on intravenous 
steroids at the time of his hospitalization in September 
2005.

The record from Dr. Lopez noted an acute exacerbation in 
January 2006.  He provided the results of PFT tests done on 
January 13th and January 17th.  However, he did not include 
the percentage of predicted value for the results to allow 
for consideration of the individual values for a possible 
disability evaluation.  The FEV-1/FVC ratio for each of the 
tests was 65 percent and 55 percent, respectively.  Finally, 
Dr. Lopez noted that the veteran had to take a course of 
cortisone.  

Although the PFT results suggest an increase in disability as 
documented by the January 17th result from Dr. Lopez and the 
55 percent FEV-1/FVC ratio, the more probative evidence is 
the fact that the veteran required at least three courses of 
systemic or parenteral corticosteroids in the year prior to 
his claim.  This began on August 20, 2005, then in September 
2005 and again in January 2006.  Thus the criteria for a 60 
percent evaluation are satisfied from August 20, 2005.  

The Board recognizes that the veteran asserts that he is 
entitled to a 60 percent disability rating back to 1945 and, 
therefore, this decision does not represent a complete grant 
of the benefits sought on appeal.  As the record supports an 
earlier effective date to August 20, 2005, the Board has 
issued this partial grant in the interest of providing 
additional compensation to the veteran now rather than 
waiting for the remand development to be completed on the 
issue of whether a rating in excess of 10 percent is 
warranted from March 1945.    

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  With respect to the matter decided 
herein, that a 60 percent rating is warranted effective 
August 20, 2005, any error that was committed with respect to 
either the duty to notify or the duty to assist was harmless 
and will not be further discussed.


ORDER

An effective date of August 20, 2005, for the award of a 60 
percent evaluation for asthma is granted subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

As noted, the veteran submitted a challenge to the March 1945 
rating decision on the basis of CUE.  The RO granted the 
veteran's claim in November 2007.  Service connection was 
established as of March 4, 1945.  A 10 percent evaluation was 
also established from that date.  The veteran has disputed 
the 10 percent evaluation assigned.  

The RO assigned a 10 percent evaluation in this case based on 
what was described as "pre-October 1996" regulations.  
However, the regulations cited by the RO are not what were in 
effect in March 1945.  The cited provisions do relate to the 
regulations in effect, and used to evaluate disabilities of 
the respiratory system, just prior to the regulation change 
of October 7, 1996.  Unfortunately, they do not represent an 
assessment of the veteran's disability as of the date service 
connection was granted.  Accordingly, the veteran's 
disability from March 4, 1945, must be reevaluated using the 
applicable regulatory provisions.  

In that regard, the RO must ensure proper notice and 
development is provided.  See Chotta v. Peake, 22 Vet. App. 
80 (2008).  The RO should develop any existing evidence of 
relevant medical treatment.  Also, the veteran should be 
advised that he can submit lay evidence of observable 
symptoms experienced during the relevant period.  

The RO must also decide whether the evidence developed will 
be sufficient to evaluate the veteran's disability.  If not, 
consideration must be given as to whether a VA examination is 
required for a retrospective medical opinion.  Any decision 
to not afford the veteran an examination should be made in 
keeping with the guidance afforded in McLendon v. Nicholson, 
20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381, 
1383-84 (Fed. Cir. 2003) and an explanation provided.  See 
Chotta, 22 Vet. App. at 84-85.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his asthma since March 1945.  The RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured and associate them with the 
claims folder.  The Board acknowledges 
that, based on testimony from the veteran 
and the passage of time, there is little 
likelihood of obtaining medical records 
going back to 1945.  The veteran must 
still be afforded the opportunity to 
identify and/or provide the evidence.

The veteran should also be advised that 
he can submit lay statements from 
individuals that can attest to the 
veteran's visible symptoms of asthma from 
March 1945.

2.  Upon completion of the above 
development, if the RO determines that 
the evidence is insufficient to evaluate 
the veteran's disability, he should be 
afforded a VA examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination.

The examiner should be asked to assess 
the veteran's asthma from March 1945 
based on the evidence of record, to 
include any additional evidence developed 
on remand.  If the examiner is unable to 
provide an assessment of the veteran's 
disability without resorting to 
speculation, the examiner should state 
this in the examination report.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
In so doing, consideration should be 
given to staged ratings in keeping with 
the guidance provided in Fenderson.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


